Case 18-61069-jrs    Doc 56     Filed 08/10/20 Entered 08/10/20 17:51:42           Desc Main
                                Document      Page 1 of 2




 IT IS ORDERED as set forth below:



 Date: August 10, 2020
                         _____________________________________
                                     James R. Sacca
                               U.S. Bankruptcy Court Judge

 _______________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

                  IN RE:                       )              CHAPTER 13
                                               )
              Johnny Earl Mitchell,            )              CASE NO. 18-61069-JRS
                                               )
                    DEBTOR.                    )


     ORDER SETTING OBJECTION DEADLINE ON APPLICATION FOR
    COMPENSATION, SETTING HEARING IF OBJECTIONS ARE FILED,
       AND GRANTING APPLICATION IN THE ABSENCE OF FILED
                         OBJECTIONS

          On August 10, 2020, Debtor’s attorney (“Counsel”) filed an Application
   for Compensation (the “Application”) (Doc. No.55). The Application seeks
   approval of additional compensation for services rendered, and/or expenses
   incurred. In the Application, Counsel asserts that it is entitled to an additional
   $300.00 for successfully prosecuting a Motion for Relief from Stay on the
   Attorney-Client Agreement signed by the Debtor(s), and the Disclosure of
   Compensation (“2016(b) Statement”) filed on July 2, 2018 (Doc.No.1).

          Upon review of the Application, the Rule 2016(b) Statement, and the
   docket in this case,
Case 18-61069-jrs     Doc 56     Filed 08/10/20 Entered 08/10/20 17:51:42            Desc Main
                                 Document      Page 2 of 2




          IT IS ORDERED that any objections to the Application must be filed with
   the Clerk of this Court and served on Counsel and the Chapter 13 Trustee no later
   than 21 days after entry of this Order and Notice (the “Objection Deadline”);

          IT IS FURTHER ORDERED that, if no objections are filed by the
   Objection Deadline, the attorney’s fees and/or expenses requested in the
   Application shall be allowed as of the date of the Objection Deadline, subject to
   the provisions of General Order 22-2017, and the Chapter 13 Trustee shall pay
   such allowed fees pursuant to the confirmed plan in this case and the provisions
   of General Order 22-2017.

          IT IS FURTHER ORDERED AND NOTICE IS HEREBY GIVEN that, if
   an objection is filed on or before the Objection Deadline, a hearing will be held at
   9:40 a.m. on September 8, 2020 in Courtroom 1404, United States Courthouse, 75
   Ted Turner Drive, SW, Atlanta, Georgia, 30303.

          IT IS FURTHER ORDERED that given the current public health crisis,
   hearings may be telephonic only. Please check the "Important Information
   Regarding          Court         Operations        During         COVID-19
   Outbreak<http://www.ganb.uscourts.gov/important-information-regarding-court-o
   perations-during-covid-19-outbreak.

         The Clerk is DIRECTED to serve a copy of this Order upon Debtor(s),
   Counsel, the Chapter 13 Trustee, and all parties requesting notice in this case.



                                       END OF ORDER

   Prepared By:


   _______/s/_______
   Nicole McAllister
   Georgia Bar No. 653207
   Attorney for Debtor
   Chris Carouthers & Associates
   2250 North Druid Hills Rd
   Suite 131
   Atlanta, Georgia 30329
   405-634-9509
